Citation Nr: 0917318	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for the residuals of a 
broken nose.

2.	Entitlement to service connection for the residuals of a 
right wrist fracture.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for the residuals of a 
right ankle fracture.

4.	Entitlement to service connection for the residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from May 1955 to April 
1957.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

On several instances between February and May 2007, the 
Veteran provided additional medical evidence from VA and 
private treatment providers, along with waivers of RO initial 
consideration of this evidence. 38 C.F.R. §§ 20.800, 
20.1304(c) (2008).

The Board is granting the claim for service connection for 
residuals of a right wrist fracture, and issuing a denial of 
the claim for service connection for residuals of a broken 
nose. The Veteran's petition to reopen is granted, and the 
underlying claim on the merits is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.	The Veteran presently experiences residuals of a right 
wrist fracture incurred in service.

2.	The Veteran does not currently have any disability 
manifested as a residual of a broken nose. 

3.	In a November 1958 rating decision, the RO denied the 
Veteran's original claim for service connection for a right 
ankle disability. Following notification of that decision, 
the Veteran did not commence an appeal through filing a 
timely Notice of Disagreement (NOD).

4.	Since then, additional evidence has been received which 
was not previously of record, and which relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for residuals of a right ankle 
fracture.


CONCLUSIONS OF LAW

1.	The criteria for service connection for residuals of a 
right wrist fracture are met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

2.	The criteria for the establishment of service connection 
for the residuals of a broken nose are not met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.	The November 1958 RO rating decision that denied the 
Veteran's claim for service connection for a right ankle 
disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2008).

4.	New and material evidence has been received to reopen 
the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). (The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is presently granting the Veteran's claim for 
service connection for residuals of a right wrist fracture. 
Assuming, without deciding, that any error was committed as 
to implementation of the VCAA's duty to notify and assist 
provisions, this error was harmless in its application to 
adjudication of the claim, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 


Moreover, the Board is issuing a favorable decision upon the 
petition to reopen a claim for service connection for 
residuals of a right ankle fracture, and remanding the 
underlying claim on the merits for additional development. A 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied as to this matter is reserved 
pending further development and the readjudication of the 
claim. Bernard v. Brown, supra. 

The RO has informed the Veteran of what evidence would 
substantiate the remaining claim on appeal for service 
connection for residuals of a broken nose through November 
2005 VCAA notice correspondence. The May 2006 Statement of 
the Case (SOC) explained the general criteria to establish a 
claim for entitlement to service connection. The VCAA notice 
further indicated the joint obligation between VA and the 
Veteran to obtain pertinent evidence and information, stating 
that VA would undertake reasonable measures to assist in 
obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). Furthermore, an 
addendum to a June 2006 supplemental letter provided notice 
concerning both the disability rating and effective date 
elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice letter met this standard in that it preceded 
issuance of the January 2006 rating decision on appeal.     

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, service treatment records, and private 
treatment records. In support of his claims, the Veteran 
provided additional records from private treatment providers, 
and several personal statements. While the Veteran had 
previously requested the opportunity for a hearing before a 
Decision Review Officer (DRO), as indicated in a May 2006 
informal conference report he has since withdrawn this 
request from consideration. The record as it stands includes 
sufficient competent evidence to decide the claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analyses of the Claims

Service Connection for Residuals of a Right Wrist Fracture

Since there is competent evidence of record linking the 
Veteran's present right wrist symptomatology with an injury 
sustained during military service, the Board is granting this 
claim on appeal.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008).

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).


Pertaining to the residuals of a right wrist fracture, 
service treatment history shows that in September 1956 the 
Veteran sought treatment after having fallen on his right 
hand. An x-ray revealed a right wrist navicular fracture, 
simple, without displacement of fragments. Another view 
showed a linear fracture through the body of the navicular 
without gross displacement. The diagnosis was fracture of the 
navicular bone, and the wrist was placed in a cast for six 
weeks. 

The Veteran has alleged having initially broken his wrist in 
service while completing a parachute jump. The Veteran's 
service treatment records provide he underwent Airborne 
training during service, and his Form DD-214 indicates 
receipt of the Parachutist Badge.

Following separation from service, a June 1996 x-ray study 
revealed a small osteophyte projecting medially from the base 
of the proximal phalanx of the right fifth finger, and 
otherwise negative views of the right wrist and hand. 

The October 2005 report of Dr. S.M.K. states that the Veteran 
sought evaluation for ankle and wrist pain, and reported he 
had fractured his wrist during a practice parachute jump in 
Germany in 1956. The objective examination showed 
degenerative joint disease changes, although there was good 
range of motion.          The impression was of old fractures 
with probably traumatic arthritis. An x-ray of the wrist was 
scheduled. Subsequently, on an October 2005 study right wrist 
radiographs were obtained and showed normal bones, soft 
tissues and articulations. The impression was of a normal 
right wrist. A February 2006 report reflects that the Veteran 
continued to complain of having some wrist pain. 

A February 2007 letter from Dr. P.A.P. states that he had 
reviewed in-depth the file the Veteran had forwarded to him. 
The physician expressed the opinion that the injuries which 
the Veteran had presented in his office were causally related 
to a military accident while training in approximately August 
or September of 1956.

The April 2007 report of a VA orthopedic surgeon states that 
the Veteran had been referred to the hand clinic for right 
wrist pain, and had a history of a scaphoid fracture in 
service, with closed treatment. Objectively, the right wrist 
had good motion, but pain with ulnar/radial deviation. 
Phalen's and Tinnel's signs were negative, and CMC grind was 
negative. There was no tenderness or pain with pressure over 
the distal pole of the scaphoid, volarly. X-ray films showed 
a healed distal pole of scaphoid fracture with good carpal 
alignment and no significant arthritis. However, an outside 
MRI film showed some irregular, increased signal intensity at 
the distal pole of the scaphoid, dorsally, and at the 
proximal pole no evidence of avascularity. The impression was 
right wrist pain, likely from distal pole of right scaphoid. 
(The term "scaphoid" is generally accepted as 
interchangeable for the navicular bone of the wrist. See 
Stedman's Illustrated Medical Dictionary, 27th ed., at 225 
(2000)). It was noted that the Veteran was not then 
interested in surgery, but that thumb splinting was 
recommended, and if the pain persisted then injections of 
pain relief medication. 

A bone scan study conducted at a VA facility later that month 
indicated an impression of an area of increased activity in 
both wrists especially in the region of the right triquetrum 
bones. The report stated that these findings might be 
degenerative or possibly post-traumatic. The healing phase of 
avascular necrosis could not be excluded.

The preceding findings provide a sufficient basis upon which 
to conclude that service connection for the residuals of a 
right wrist fracture is warranted. The underlying occurrence 
of this injury in September 1956 is clearly documented by 
service treatment records, and is consistent with the 
Veteran's own reported wrist injury during his service. More 
recent studies have confirmed that the Veteran experiences 
pain, degenerative changes, and additional symptomatology 
that may have included avascular necrosis originating from 
the same site as the original injury. There is on file the 
February 2007 statement of Dr. P.A.P. which sets forth a 
causal association between current pathology, and the 
injuries sustained in August or September 1956. While not 
directly identifying the exact nature of the disability for 
which this physician found a causal relationship to service, 
a reasonable interpretation of the opinion would indicate it 
incorporates reference to the wrist injury, as the only 
documented incident from the time period on or around 
September 1956. In any event, the Board points out that there 
is no evidence of any post-service incident or intercurrent 
injury that would have caused or aggravated a wrist injury in 
the exact same location first noted in service. Thus, 
resolving any reasonable doubt in the Veteran's favor, the 
criteria for medical causation between a current claimed 
disability and service have been met. 38 C.F.R. § 3.102.  

In reviewing the merits of this claim, there can be no doubt 
that further medical inquiry could be undertaken with a view 
towards its development. This is the case given the 
significant intervening period between in-service injury, and 
initial post-service diagnosis. However, there is also 
competent medical opinion evidence which substantiates a 
plausible link to service. Under VA's "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994). For the reasons indicated, the Board 
concludes that this standard has been met, and the claim for 
service connection for residuals of a right wrist fracture is 
therefore granted. 

Service Connection for Residuals of a Broken Nose

The Veteran contends that he sustained a fracture of the nose 
during an accident involving a parachute jump in which his 
helmet hit against another individual's parachute apparatus. 
Based on review of the medical evidence since separation from 
service, however, there is no evidence of a current 
disability of the nose or surrounding areas, or otherwise of 
the respiratory system. Hence, this claim on appeal is being 
denied.

There are presently of record June 1996 and October 2005 x-
ray reports limited in scope to evaluation of the right wrist 
and right ankle. In his February 2006 report, Dr. S.M.K., the 
private physician who had requested the prior x-rays observed 
that in general the Veteran was in no distress. He did not 
have any chest pain or shortness of breath. The chest was 
clear, and the heart was regular with no murmur.

Records of VA outpatient treatment dated in April 2007 
similarly pertain only to orthopedic evaluation of the right 
wrist and right ankle areas.

A February 2007 letter from Dr. P.A.P. does indicate that he 
had reviewed the Veteran's documented treatment history, and 
states the opinion that the injuries which the Veteran had 
presented in his office were causally related to a military 
accident while training in August or September of 1956. 
However, there is no basis from this correspondence to 
ascertain the specific medical disorders for which the 
Veteran had undergone treatment, other than the one obvious 
reference to an in-service wrist fracture. This includes 
mention of a disability affecting the nose region or any 
respiratory ailment. There are no other accompanying medical 
records obtained from this physician clarifying the actual 
disorder or disorders treated.

In view of these findings, there is no evidence to indicate 
or suggest that the Veteran has a diagnosed disability as a 
residual of a broken nose. Under VA law, the initial 
criterion to establish service connection is competent 
evidence of the current disability claimed. Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service- 
connected injury is limited to those claims which show a 
present disability."); Hicks v. West, 12 Vet. App. 86, 89 
(1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See, too, 
Degemetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

By "disability" is generally meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); Felden v. West, 11 
Vet. App. 427, 431 (1998); 

The Court has further held that the manifestation of pain or 
discomfort alone, without an underlying diagnosed malady or 
condition, cannot constitute a specific disability for which 
service connection may be granted. Sanchez-Benitez v. West,  
13 Vet. App. 282, 285 (1999), dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).


Here, there is no indication of a diagnosed disability, or 
otherwise documented symptoms or complaints to substantiate 
the requirement of a current disability. Through reported 
history to treating physicians or his own statements the 
Veteran has not alleged having had the type of symptoms that 
would indicate the plausible likelihood of any type of 
respiratory disability. See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (indicating competency of lay testimony 
to describe symptoms that support a later diagnosis by a 
medical professional). Considering also that in December 2005 
correspondence the Veteran stated he had in fact undergone a 
nose operation during the mid-1980s, while this indicates 
relevant history of symptomatology, it does not provide 
evidentiary support to the present claim for service-
connected compensation which the Veteran filed in October 
2005. This identified treatment clearly preceded the filing 
of the claim by several years, and there is no evidence 
indicating continuance of symptoms through the October 2005 
date of claim, or through the present time. See e.g., McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of 
a current disability may still be satisfied when a claimant 
has a disability at the time a claim for compensation is 
filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of 
the claim). 

Accordingly, the claim for service connection for the 
residuals of a broken nose is denied. Since the preponderance 
of the evidence is unfavorable on this claim, the benefit of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Petition to Reopen 

As indicated, service connection may be granted for a current 
disability for which it is established was caused by a 
disease or injury incurred or aggravated during active duty 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.§ 3.303(a).  

Service connection is also available for a preexisting 
condition provided it was aggravated during service beyond 
its natural progression. 38 U.S.C.A. § 1153;             38 
C.F.R. § 3.306. A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service. In order 
to rebut the presumption of aggravation, there must be clear 
and unmistakable evidence that the increase in severity was 
due to the natural progress of the disability. 38 C.F.R. § 
3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
VA's Office of General Counsel in VAOPGCPREC 3-2003 (July 16, 
2003) held that in order to rebut the presumption of 
soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear 
and unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  

In a November 1958 rating decision, the RO denied the 
Veteran's original claim for service connection for a right 
ankle disorder, determining that the disability claimed pre-
existed entrance into service and did not undergo aggravation 
therein. The RO based the finding that the Veteran had a pre-
existing ankle disorder upon his medical history of 
fracturing his ankle five years previously playing baseball. 
An        x-ray revealed a nonunion fracture of the right 
medial malleolus. While the Veteran was seen on various 
instances in service for complaints of right ankle pain, the 
RO did not consider this to represent any permanent increase 
in severity of the underlying condition. Following notice of 
that decision the same month, the Veteran did not file a 
timely NOD. Consequently, the November 1958 rating decision 
became final and binding on the merits. See U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201 (2008).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The newly received evidence associated with the record since 
the November 1958 rating decision consists of an April 2007 
VA orthopedist's report and accompanying MRI study; records 
from Dr. S.M.K. dated June 1996, and from October 2005 to 
February 2006; the February 2007 correspondence from Dr. 
P.A.P.; the report of a December 2005 VA examination by an 
audiologist; and several lay statements which the Veteran has 
provided. 

In particular, the October 2005 report of Dr. S.M.K. observes 
that the Veteran described having had ankle and wrist pain, 
and stated that as a paratrooper during service he fractured 
his right wrist and ankle during a practice jump in 1956. The 
objective examination of these joints showed degenerative 
joint disease changes. The physician's impression was of 
"old fractures with probably traumatic arthritis."
The findings expressed in the above report postulates the 
likelihood that an injury sustained in service caused, or 
contributed to the severity of a right ankle disability. 
While the opining physician did not have the opportunity to 
review the pertinent medical background from the claims file, 
as indicated at the reopening stage of inquiry the 
credibility of medical evidence is to be presumed. Justus, 3 
Vet. App. at 513. To the extent there is also some evidence 
of a right ankle injury that pre-existed service which the 
physician did not directly consider, on remand the Board will 
request comprehensive development in accordance with in-
service aggravation of a pre-existing condition as a theory 
of recovery.   

Hence, the October 2005 physician's report directly pertains 
to the unestablished element of the Veteran's claim of a 
causal nexus to service. This report constitutes new and 
material evidence to reopen the Veteran's claim. 38 C.F.R. § 
3.156(a). See also Hickson v. West, 11 Vet. App. 374, 378 
(1998). Accordingly, the petition to reopen a claim for 
service connection for residuals of a right ankle injury is 
granted, and the claim will be readjudicated on the merits 
following completion of the case development requested below.


ORDER

Service connection for the residuals of a right wrist 
fracture is granted.

Service connection for the residuals of a broken nose is 
denied.

As new and material evidence has been received to reopen a 
claim for service connection for the residuals of a right 
ankle fracture, the appeal to this extent is granted.


REMAND

The Board is remanding the claim for service connection for 
residuals of a right ankle fracture to provide the 
opportunity for the RO to readjudicate this matter in the 
first instance. The additional development requested will 
consist of a VA examination, and a further medical records 
inquiry.

Under VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion where deemed 
necessary to make a decision on a claim.                    
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008). An examination and opinion is warranted 
to resolve whether the claimed residuals of a right ankle 
fracture are objectively related to the Veteran's service. 

The Veteran's March 1955 service entrance examination 
directly indicates that he had sustained a right ankle 
fracture in 1951. On this basis, the presumption of sound 
condition on entrance is effectively rebutted. 38 U.S.C.A. §§ 
1111, 1137. The determinative issue in evaluating this claim 
therefore is whether there is evidence of qualifying 
aggravation during service, i.e., a permanent worsening of 
the right ankle disorder not due to natural progression of 
the condition. See 38 C.F.R. § 3.306.

In September 1955 the Veteran underwent evaluation at an 
orthopedic clinic for his right ankle relative to Airborne 
status qualification. Physical examination and an   x-ray 
taken revealed that the Veteran had a nonunion fracture of 
the medial malleolus right ankle. The Veteran was deemed 
disqualified for Airborne training and jump school. His 
physical profile was permanently adjusted from 1 to 2 under 
the category of lower extremities. [Under the designations 
for a physical profile, the number 1 indicates that an 
individual possesses a high level of medical fitness and, 
consequently is medically fit for any military assignment.] 

A December 1955 evaluation report notes that the Veteran had 
since attended jump school but had experienced continued 
right ankle problems, and that he should be prohibited from 
participation in any jumping exercises. On re-evaluation at 
the orthopedic clinic, the Veteran reported that he reinjured 
the right ankle in October of that year. An examination 
revealed bony deformity, nonunion of the medial malleolus, 
and slight posterior displacement. The evaluating physician 
noted that after initial disqualification, the Veteran had 
still completed jump school. It was recommended that he again 
be disqualified and placed on an L2 profile. The Veteran was 
considered not qualified for prolonged walking and strenuous 
duties requiring use of the lower extremities. A June 1956 
follow-up evaluation noted that physical examination of the 
right ankle was unremarkable except for pain upon examination 
of the medial malleolus. The February 1957 separation 
examination report denotes as to the evaluation of the feet, 
retrocalcaneal calluses bilaterally. 

Based on the preceding, there is indication of some incident 
of exacerbation of right ankle symptomatology in service. A 
VA examination by an orthopedist should be obtained to 
determine whether the requirements for permanent in-service 
aggravation of the Veteran's pre-existing right ankle 
disorder were met. See generally, Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (when the medical evidence of record is 
insufficient,   it is the province of the Board to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination).

While this case is on remand, the RO/AMC should also 
undertake measures to obtain all further available treatment 
records for the claimed disorder under consideration. Through 
his December 2005 correspondence, the Veteran described 
having obtained treatment for his right ankle disorder from a 
Dr. G.J.C., who then referred him to an orthopedic specialist 
in 1960 or 1961. The RO/AMC should attempt to acquire more 
detailed information as to this relevant treatment (i.e., 
dates of treatment, address of medical providers), and then 
complete a records inquiry based upon the identifying 
information received. See 38 C.F.R. § 3.159(c)(1) (VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from private medical care providers). 

Additional development is necessary to acquire further VA 
outpatient records.         The most contemporaneous such 
record consists of an April 2007 report from an orthopedist 
at the Providence, Rhode Island VA Medical Center (VAMC).            
The RO/AMC should obtain any additional records from this 
facility on the Veteran's behalf, and associate them with the 
claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made); 38 C.F.R. § 3.159(c)(2) (specifying the 
procedures for completing a records request from a Federal 
department or agency).

Accordingly, this claim is REMANDED for the following 
actions:

1.	The RO/AMC will contact the Providence 
VAMC and request all available treatment 
records on file dated since April 2007. 
All records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	The RO/AMC will contact the Veteran and 
request that he identify any additional 
medical providers who have given treatment 
for the claimed residuals of a right ankle 
fracture, including but not limited to Dr. 
G.J.C. during the early-1960s. A copy of 
VA Form 21-4142, Authorization and Content 
to Release of Medical Information, should 
be sent to the Veteran for this purpose. 
Provided that the search for any 
identified records are unsuccessful, the 
RO/AMC must notify the Veteran and his 
representative of this in accordance with 
the provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

3.	Following completion of the above-
requested development, then schedule the 
Veteran for a VA examination with an 
orthopedist to determine whether the 
claimed residuals of a right ankle 
fracture is attributable to service, under 
the theory of a pre-existing injury that 
underwent qualifying aggravation during 
service. 

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 
 
c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record. The VA 
examiner must initially determine 
whether the Veteran's pre-existing 
right ankle fracture from 1951, as 
noted on his March 1955 service 
entrance examination, underwent 
aggravation during service, i.e., a 
permanent increase in severity of 
that disorder. Provided this is the 
case, the examiner should specify 
whether the aggravation was 
attributable to the circumstances of 
the Veteran's service, or otherwise 
due to the natural progress of the 
disease process.  

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for the residuals of a 
right ankle fracture.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,           is necessary for a 
comprehensive and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).


 Department of Veterans Affairs


